Citation Nr: 1445104	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  09-23 364A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to payment of compensation benefits under 38 U.S.C.A. § 1151 for a left knee disability.

ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

According to the February 2008 rating decision, the Veteran served on active duty from October 1982 to October 1985.  There is no DD-214 of record. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 


In April 2014, the Board remanded the matter for additional development.  The Board is satisfied there was substantial compliance with its remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998); Dymant v. West, 13 Vet. App. 141 (1999).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

A left knee disability is not the result of participation in an approved VA rehabilitation program. 


CONCLUSION OF LAW

The criteria for payment of compensation benefits under 38 U.S.C.A. § 1151 for a left knee disability are not met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.361 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

However, because the application of the law to the undisputed facts is dispositive of the claim for compensation under 38 U.S.C.A. § 1151, no discussion of VA's duties to notify and assist is necessary.  Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994); Mason v. Principi, 16 Vet. App. 129 (2002); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

II.  Compensation under U.S.C.A. § 1151

The provisions of 38 U.S.C.A. § 1151 provide, in relevant part, that compensation shall be awarded for a qualifying additional disability, that was not the result of the veteran's willful misconduct, and was proximately caused by a provision of the training and rehabilitation services, as part of an approved rehabilitation program. Approved rehabilitation programs include training, services, or compensated work therapy (CWT) authorized by VA as part of an approved rehabilitation program under 38 U.S.C.A. Chapter 31 or part of a CWT program under 38 U.S.C.A. § 1718.  Regulations also provide it must be shown the Veteran's participation in the event at question was an essential activity or function of the training, services, or CWT program.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  It need not be shown that VA approved that specific activity or function, as long as the activity or function is generally accepted as being a necessary component of the training, services, or CWT program that VA provided or authorized.  38 C.F.R. § 3.361(d)(3).

VA treatment records reflect the Veteran developed a left knee meniscal tear following a May 2006 injury, and therefore an additional disability is established.  However, the evidence does not establish that this additional disability was proximately caused by his participation in an approved VA rehabilitation program.

The Veteran has contended that his injury was a result of a participation in a softball game organized by the Homeless Veterans' Reintegration Program (HVRP), which is authorized under Chapter 20, specifically, 38 U.S.C.A. § 2021 - not 38 U.S.C.A. Chapter 31.  

Approved rehabilitation programs under 38 U.S.C. Chapter 31 require the veteran be service-connected for eligibility.  At the time of the March 2006 injury, the Veteran was not service-connected for any disability.  Accordingly, he was not participating in any approved rehabilitation program under 38 U.S.C.A. Chapter 31 at that time.  He has not alleged, and the evidence does not establish, that he was participating in a CWT therapy program at that time.  Accordingly, his participation in the HVRP does not constitute participation in an approved VA rehabilitation program.

Therefore, the evidence does not establish the Veteran meets the initial requirement for 38 U.S.C.A. § 1151 benefits, participation in a training and rehabilitation service as part of an approved VA rehabilitation program.  Accordingly, his claim for entitlement to benefits under § 1151 is denied.


ORDER

Entitlement to payment of compensation benefits under 38 U.S.C.A. § 1151 for a left knee disability is denied.



____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


